DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 8-10, 12, 16-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquez, US 5,865,188 in view of Peverini US D643,575 and Esquibel, US 9,038,224.
Marquez discloses the claimed invention including a body including a first member (10, 18) and a second member opposing the first member (12, 26), the first member hingedly coupled to the second member (28), wherein the first member pivots with respect to the second member about a hinge pin (36; Column 3 lines 3-9), the first member having a first support (at 18) and a first hinge arm disposed perpendicular with respect to the first support (at 32) and a first hinge arm disposed in a perpendicular direction away with respect to the first support (extends downward, member is rounded and extends in a perpendicular direction with respect to the extension of the first support, Figure 1), the second member having a second support (26) and a second hinge arm (at 34) disposed in a perpendicular direction away with respect to the second support (extends upward, member is rounded and extends in a perpendicular direction with respect to the extension of the second support, Figure 1), wherein the first hinge arm includes a clevis formed at a distal end thereof (32, Figure 3) and the second hinge arm includes a pair of prongs extending from a distal end thereof (34, Figure 4), the clevis of the first hinge arm receives the prongs of the second hinge arm (Figures 1-4), wherein the hinge pin is received through a biasing member (41) and extends through the clevis and prongs in a direction perpendicular to the first hinge arm and the second hinge arm such that the first hinge arm pivots with respect to the distal end of the second hinge arm (Column 3 Lines 10-20), a first bristle portion coupled to the first member (16), a second bristle portion coupled to the second member (24), the first and second bristle portions forming a space therebetween (Figure 1, in an open position; Column 3 Lines 21-25). Regarding claim 8, the biasing member is disposed between the first and second members to bias the first member away from the second member to form the space between the first and second bristle portions (Column 3 
Marquez does not disclose that the first and second hinge arms are disposed perpendicular to their respective first and second supports. Marquez does not disclose that the first and second bristle portions are slideably removable received by their respective first and second members.
	Peverini teach a similar pivoting brush to Marquez, however unlike the rounded hinge arms, in Peverini there are first and second hinge arms disposed perpendicular to respective first and second supports (Figures 1-3).
	Esquibel teaches a brush assembly for the scalp (42; Column 1 Lines 7-10) with a bristle portion (70) that is coupled to a member of a body (12, Figures 1-2), the bristle portion is slideably removable received by the member of the body so that a user can replace the bristle portion for other attachments (Column 1 Lines 7-10, Column 2 Lines 20-44), the bristle portion is slideably removable along a lengthwise direction of a member (Figure 1), the bristle portion includes a tenon extending outwardly therefrom along a length of the bristle portion (46, Figures 1-2), the member of the body includes a mortise formed therein extending from an end of the member and along its length (24, Figures 1 and 3), wherein the mortise of the member receives the tenon of the bristle portion (Figure 2) and the cross-sectional shape of the mortise of the member is the same as the cross-sectional shape of the tenon of the bristle portion (Figure 2). Regarding claim 13, the bristle portion is received in support of the member via a dovetail system (Figures 1-3). Regarding claim 21, the cross-sectional shape of the mortise of the member and the talon of the bristle portion are trapezoid in shape (Figures 1-3).
.
2.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquez, US 5,865,188, Peverini US D643,575 and Esquibel, US 9,038,224 in view of Weber, US 1,628,291.
	Marquez, Peverini and Esquibel disclose all elements previously mentioned above, however fail to disclose that the body is formed of metal.  It is well known to manufacture brush bodies from easily available materials including metal.
	Weber teaches a brush wherein the body (2) is made of metal (Page 1 Lines 29-31, 46-47) as it is an available material moldable to manufacture brush bodies (Page 1 Lines 29-31, 46-47).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of the brush of Marquez, Peverini and Esquibel to be formed from metal, as taught by Weber, as a suitable material for the construction of a brush body.
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquez, US 5,865,188, Peverini US D643,575 and Esquibel, US 9,038,224 in view of McNair et al., US 3,277,509.
	Marquez, Peverini and Esquibel disclose all elements previously mentioned above, however fail to disclose that each bristle portion includes a receptacle receiving a plurality of bristles. It is also well known to position bristles within a tuft hole or receptacle in order to secure bristles to a brush body or bristle carrier.
	McNair et al. teach a hair brush with a bristle portion (20) that is coupled to a member of a body (11, 12), the bristle portion is slideably removable received by the member of the body so that a user can quickly and easily exchange the brush head when it needs to be replaced or cleaned (Column 3 Lines 29-41), and particularly teaches that the bristle portion includes a receptacle receiving a plurality of bristles (bristles 24 are received in a receptacle opening of 19, see Figures 5-6; Column 2 Lines 49-50).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bristle portions of Marquez, Peverini and Esquibel so that there is a receptacle for receiving a plurality of bristles, as taught by McNair et al. in order to retain bristles within the bristle portion.
4.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquez, US 5,865,188 in view of Peverini US D643,575, Esquibel, US 9,038,224 and Borchers, DE 19823279.
	Marquez discloses all elements previously mentioned above including a method step of providing a brush including a body including a first member (10, 18) and a second member (12, 
Marquez does not disclose that the hinge arms extend perpendicularly outwardly from the respective supports, a step of coupling the first and second bristle portions into the first and second members, the bristle portions being removable from the members, a step of inserting a seatbelt intermediate the first and second bristle portions, or a step of applying a force to the body to contact the seatbelt.

	Esquibel teaches a brush assembly for the scalp (42; Column 1 Lines 7-10) with a bristle portion (70) that is coupled to a member of a body (12, Figures 1-2), the bristle portion is slideably removable received by the member of the body so that a user can replace the bristle portion for other attachments (Column 1 Lines 7-10, Column 2 Lines 20-44), the bristle portion is slideably removable along a lengthwise direction of a member (Figure 1), the bristle portion includes a tenon extending outwardly therefrom along a length of the bristle portion (46, Figures 1-2), the member of the body includes a mortise formed therein extending from an end of the member and along its length (24, Figures 1 and 3), wherein the mortise of the member receives the tenon of the bristle portion (Figure 2) and the cross-sectional shape of the mortise of the member is the same as the cross-sectional shape of the tenon of the bristle portion (Figure 2).
	 Borchers teaches a method and device for cleaning a seatbelt, the device like Marquez, has cleaning members (see English translation of Abstract; 3 is the cleaning material) that are spaced apart (Figure 2) and are connected by a hinge (at 5), the method including steps of providing the cleaning device, inserting a seatbelt intermediate the cleaning portions (see English translation of Abstract), and applying a force to the body of the cleaning device to contact the seatbelt (see English translation of Abstract).  
	It is noted that the objects being treated by the cleaning methods, a hair brush  (Marquez, Peverini, and Esquibel) and a seatbelt of (Borchers) are generally flat and elongate 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second hinge arms of Marquez so that they are disposed perpendicular with respect to the first and second members, as taught by Peverini as an obvious modification of design also allowing for first and second members to hinge with respect to one another, and further it would have been obvious to modify the first and second bristle portions and members of Marquez so that each bristle portion is slideably removable along a lengthwise position by a mortise and tenon configuration with each member having a mortise and each bristle portion having an outwardly extending tenon, as taught by Esquibel, to allow for a user to replace the bristle portions if necessary, and further it would have been obvious to modify the method of cleaning of with the provided cleaning brush of Marquez, Peverini, and Esquibel to be provided in a method for cleaning a seatbelt so that the brush has a seatbelt inserted intermediate the bristle portions and has a force applied to the body to contact the seatbelt with the bristle portions, as taught by Borchers, in order to clean front and back surfaces of a flat and elongate object such as a seatbelt.
Response to Arguments
5.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg